Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1-4 are allowed 
3.	Independent claims 1 claims an image processing device that uses pixels displayed in a liquid crystal panel to display, across a plurality of fields, pixels constituting an image specified with image data includes, a temporary determining unit configured to, based on a gradation level specified for one pixel of a liquid crystal panel and a gradation level specified for another pixel adjacent to the one pixel in one field, make temporary determination on whether to correct the gradation level of at least one of the one pixel or the other pixel, and a cancellation unit configured to cancel the temporary determination when the gradation level specified for each of the one pixel and the gradation level specified for the other pixel are identical to a gradation level in a field that precedes, by a plurality of the fields, the one field., in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Watanabe US Patent Application (20110234650), hereinafter “Watanabe” and Irie US Patent Application (20130088527), hereinafter “Irie”, which do not teach the features claimed in the independent claims, 1 and similarly worded claim 11: “1. An image processing device displaying image data of an image, which has predetermined resolution specified with the image data, over a plurality of fields by using a liquid crystal panel having resolution smaller than the predetermined resolution, the image processing device comprising: circuitry configured to: determine, based on a gradation level specified for one pixel of the liquid crystal panel and a gradation level specified for another pixel adjacent to the one pixel in one field, whether to perform correction of correct the gradation level of at least one of the one pixel and the other pixel; cancel performing the correction wherein response to determining that the gradation level specified for the one pixel and the gradation level specified for the other pixel are identical to gradation levels of the one pixel and the other pixel in a field that precedes, by a plurality of fields, the one field, and perform the correction in response to determining that the gradation level specified for the one pixel and the gradation level specified for the other pixel are not identical to the gradation levels in the field that precedes, by the plurality of fields, the one field”.
In regards to claim 1 the representative prior art is Watanabe and Irie. Watanabe discloses an image display apparatus includes: a light source that outputs light; a light modulation device that has plural pixels arranged in a matrix and modulates the light from the light source; a projection system that projects the light modulated by the light modulation device onto a projection surface; a pixel image shift unit that can shift positions of images of the pixels of the light modulation device projected on the projection surface; and a control unit that controls the light modulation device and the pixel image shift unit, wherein the control unit can switch whether the pixel image shift unit temporally shifts the positions of the images of the pixels or not.

In regards to claims 1 Watanabe and Irie, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically cancel performing the correction wherein response to determining that the gradation level specified for the one pixel and the gradation level specified for the other pixel are identical to gradation levels of the one pixel and the other pixel in a field that precedes, by a plurality of fields, the one field, and perform the correction in response to determining that the gradation level specified for the one pixel and the gradation level specified for the other pixel are not identical to the gradation levels in the field that precedes, by the plurality of fields, the one field.” of the claimed invention.  Claims 2-4 depend from claim 1 and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/Examiner, Art Unit 2694